DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 15 March 2022 have been fully considered but they are not persuasive. 
Firstly, applicant argue “high shear” and “low shear” would be understood by one of ordinary skill in the art and thus are not indefinite.  The examiner finds applicant’s conclusory argument unpersuasive.  As noted “high” and “low” are relative terms and the specification as filed does not provide a standard for ascertaining the requisite degree nor is there any evidence of record showing a known standard for ascertaining the requisite degree.
Secondly, applicant argues Gadkaree and Roh both disclose current collectors and thus fail to meet the limitation “free-standing”.  Applicant argues Gadkaree requires collectors 12 and Roh discloses the electrode always has a collector and points to [0030] & [0054].  The examiner disagrees with application.  While element 12 of Gadkaree acts as a collector, said component is part of the housing used to seal in the electrolyte and is not required to support the electrode sheet but rather to seal the housing.  Roh discloses in [0052-0053] the electrode sheet is formed absent a collector and may be attached to a collector (i.e. the collector is not required to support the electrode sheet).  Furthermore, element 50 of Roh while acting as a collector, the main function is to provide a housing means to seal the component and electrolyte therein.  As both Gadkaree and Roh disclose electrode sheets that stand alone and are placed into a button cell wherein the housing behaves as a collector, the references are considered to teach “free-standing” electrodes.
The examiner has further provided new grounds of rejections based on the amendment to the claims.  All claims stand rejected. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “and self, supporting, free-standing supercapacitor electrode” should read “and a self, supporting, free-standing supercapacitor electrode”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10-11 & 13-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 10-11,
Claims 10 & 11 recite “it” which causes the claim to be indefinite as it is unclear as to what “it” is referring to.  For the purpose of examination, the examiner will take “it” to read “the electrode”.

In regards to claims 13-14,
Claims 13-14 depend on cancelled claim 12 and are thus indefinite.  For the purpose of examination, the examiner will take claims 13-14 to depend on claim 1.  Furthermore, claims 13-14 recite “electrodes” which lacks antecedent basis as claim 1 only recites a single electrode. For the purpose of examination, the examiner is taking claim 13-14 to recite “further comprising another electrode, characterized in that …”

In regards to claims 15,
The terms "low" and “high” in claim 15 are relative terms that render the claim indefinite. The terms "low" and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the examiner is taking “low shear” to be a process in which the rpms are below 1000 and “high shear” to be a process in which the rpms are 1000 or greater.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, & 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gadkaree et al. (US 2012/0081837).
In regards to claim 1, Gadkaree ‘837 discloses 
A supercapacitor comprising one or more units comprising an ionic liquid electrolyte ([0016-0017]), a membrane separator (18 – fig. 1; [0031-0032]), and a self-supporting, free-standing supercapacitor electrode (16 – fig. 1; [0031] – note element 12 is part of the housing) adapted for attachment to an electrical circuit characterised by comprising a rigid or mechanically resilient, electrically- conductive sheet consisting essentially of a matrix of from 70-90% by weight of activated carbon and 5 to 25% by weight conductive carbon uniformly dispersed in from 5 to 20% by weight of a polymer binder ([0025], [0028-0029], [0032], & [0037]).  

In regards to claim 2, Gadkaree ‘837 discloses 
The supercapacitor as claimed in claim 1, characterised in that the weight ratio of activated carbon to conductive carbon is in the range 8:1 to 20:1 ([0037]).  

In regards to claim 5, Gadkaree ‘837 discloses 
The supercapacitor as claimed in claim 1, characterised in that conductive carbon is comprised of graphene, single- walled carbon nanotubes, multi-walled carbon nanotubes or mixtures of any of these components ([0029]).  

In regards to claim 6, Gadkaree ‘837 discloses 
The supercapacitor as claimed in claim 1, characterised in that the binder comprises a conducting polymer and an engineering plastic ([0028]).  

In regards to claim 7, Gadkaree ‘837 discloses 
The supercapacitor as claimed in claim 1, characterised in that the binder includes a fluorinated polymer or a polyelectrolyte ([0028]).    

In regards to claim 10, Gadkaree ‘837 discloses 
The supercapacitor as claimed in claim 1, characterised in that it comprises a main body and a metallised tab for providing electrical connection to an external circuit ([0032] – wherein foil constitutes a metallised tab).  

In regards to claim 11, Gadkaree ‘837 discloses 
The supercapacitor electrode as claimed in claim 1, characterised in that it is from 100 to 350 microns thick ([0037]).  

Claim(s) 1-3, 7, 11, & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR101484926B1 hereafter referred to as Roh.
In regards to claim 1, Roh discloses 
A supercapacitor comprising one or more units each comprising an ionic liquid electrolyte ([0066]), and a membrane separator (60 – fig. 2; [0066]), and a self-supporting, free-standing supercapacitor electrode (10 – fig. 2; [0066] – note element 50 is part of the housing) adapted for attachment to an electrical circuit characterised by comprising a rigid or mechanically resilient, electrically- conductive sheet consisting essentially of a matrix of from 70-90% by weight of activated carbon and 5 to 25% by weight conductive carbon uniformly dispersed in from 5 to 20% by weight of a polymer binder ([0026], [0038-0039], & [0041]).  

In regards to claim 2, Roh discloses
The supercapacitor electrode as claimed in claim 1, characterised in that the weight ratio of activated carbon to conductive carbon is in the range 8:1 to 20:1 ([0026] & [0086]).  

In regards to claim 3, Roh discloses
The supercapacitor electrode as claimed in claim 1, characterised in that the surface area of the activated carbon is in the range from 1500 to 2500m2g-1 ([0004]). 

In regards to claim 7, Roh discloses
The supercapacitor electrode as claimed in claim 1, characterised in that the binder includes a fluorinated polymer or a polyelectrolyte ([0041]).  

In regards to claim 11, Roh discloses
The supercapacitor electrode as claimed in claim 1, characterised in that it is from 100 to 350 microns thick ([0086]).  

In regards to claim 15, Roh discloses 
A method of manufacturing an electrically-conductive sheet as defined in claim 1, characterised by the steps of (1) mixing the binder with an aqueous solution under conditions of low shear ([0034-0037] & [0085]) ; (2) thereafter adding the activated carbon and conductive carbons under conditions of high shear until a flexible dough is produced ([0037] & [0086]); and (3) rolling the dough into sheets having a thickness in the range 100 to 350 microns ([0044-0046] & [0086]) and thereafter drying them ([0047-0048] & [0086]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gadkaree ‘837 in view of Sung et al. (US 2008/0285208).
In regards to claim 4,
Gadkaree ‘837 fails to explicitly disclose characterised in that the activated carbon has a specific capacitance in the range 100 to 200 Farads per gm.  

Sung ‘208 discloses characterised in that the activated carbon has a specific capacitance in the range 100 to 200 Farads per gm ([0031] & [0057]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the activated carbon taught by Sung ‘208 as the activated carbon in the electrode of Gadkaree ‘837 to obtain a capacitor capable of storing a large charge.

In regards to claim 9,
Gadkaree ‘837 fails to explicitly disclose characterised by having  a specific capacitance of greater than 100 Farads per gm.  

Sung ‘208 discloses characterised by having  a specific capacitance of greater than 100 Farads per gm ([0031] & [0057]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the activated carbon taught by Sung ‘208 as the activated carbon in the electrode of Gadkaree ‘837 to obtain a capacitor capable of storing a large charge.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gadkaree ‘837 in view of Kokotov et al. (US 2016/0042877).
In regards to claim 13,
Gadkaree ‘837 fails to explicitly disclose characterised in that the electrodes are asymmetric and of differing thicknesses.  

Kokotov ‘877 discloses characterised in that the electrodes are asymmetric and of differing thicknesses ([0028]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Gadkaree ‘837 to be of different thickness thus being asymmetric as taught by Kokotov ‘877 to obtain a capacitor that can have increased cell voltage, increased capacitance and improved performance at high temperatures.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gadkaree ‘837 in view of Mastro et al. (US 2012/0014037).
In regards to claim 14,
Gadkaree ‘837  fails to explicitly disclose characterised in that the electrodes are rendered asymmetric by use of a pseudocapacitive additive.  

Mastro ‘037 discloses characterised in that the electrodes are rendered asymmetric by use of a pseudocapacitive additive ([0047]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Gadkaree ‘837 to be asymmetric with the addition of a pseudocapacitive material as taught by Mastro ‘037 to obtain a capacitor with increased energy storage capabilities.

Claim(s) 1, 6-8, & 10-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2005/0266298) in view of Sugnaux et al. (US 2004/0131934).
In regards to claim 1, 
Mitchell ‘298 discloses a supercapacitor characterised by including one or more units comprising an ionic liquid electrolyte ([0123]), a membrane separator (70 – fig. 4; [0121]), and a self-supporting supercapacitor electrode adapted for attachment to an electrical circuit characterised by comprising a rigid or mechanically resilient, electrically- conductive sheet consisting essentially of a matrix of from 70-90% by weight of activated carbon and 5 to 25% by weight conductive carbon uniformly dispersed in from 5 to 20% by weight of a polymer binder ([0022] & [0075]).  Mitchell ‘298 fails to explixtly discloses the electrode is free-standing (i.e. without a foil collector).

Sugnaux ‘934 discloses forming an electrode for a supercapacitor wherein the electrode is free-standing (i.e. without a foil collector) ([0082] – note collecting material is directly sputtered or evaporated (i.e. metallised) on to self-supporting active sheet).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrode of Mitchell ‘298 with a directly sputtered or evaporated collective portion (i.e. without a collector foil) as taught by Sugnaux ‘934 to obtain a capacitor wherein the electrode structure has good connectability and that is able to be made thin.  Furthermore, directly sputtered or evaporated is an alternative to a mesh collector as taught by Sugnaux ‘934.

In regards to claim 6, 
Mitchell ‘298 further discloses characterised in that the binder comprises a conducting polymer and an engineering plastic ([0075]).  

In regards to claim 7, 
Mitchell ‘298 further discloses characterised in that the binder includes a fluorinated polymer or a polyelectrolyte ([0075]).  

In regards to claim 8, 
Mitchell ‘298 further discloses characterised in that the electrode sheet has a density of greater than 0.4 grams per cm3 ([0022]).  

In regards to claim 10, 
The combination further discloses characterised in that it comprises a main body (34 – fig. 4; [0121] of Mitchell ‘298) and a metallised tab ([0082] – note collecting material is directly sputtered or evaporated (i.e. metallised) on to self-supporting active sheet) for providing electrical connection to an external circuit.  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrode of Mitchell ‘298 with a directly sputtered or evaporated collective portion (i.e. without a collector foil) as taught by Sugnaux ‘934 to obtain a capacitor wherein the electrode structure has good connectability and that is able to be made thin.  Furthermore, directly sputtered or evaporated is an alternative to a mesh collector as taught by Sugnaux ‘934.

In regards to claim 11, 
Mitchell ‘298 further discloses characterised in that it is from 100 to 350 microns thick ([0022]).  

Claim(s) 4 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell ‘298 and Sugnaux ‘934 as applied to claim 1 above, and further in view of Sung ‘208.
In regards to claim 4,
Mitchell ‘298 as modified by Sugnaux ‘934 fails to explicitly disclose characterised in that the activated carbon has a specific capacitance in the range 100 to 200 Farads per gm.  

Sung ‘208 discloses characterised in that the activated carbon has a specific capacitance in the range 100 to 200 Farads per gm ([0031] & [0057]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the activated carbon taught by Sung ‘208 as the activated carbon in the electrode of Mitchell ‘298 as modified by Sugnaux ‘934 to obtain a capacitor capable of storing a large charge.

In regards to claim 9,
Mitchell ‘298 as modified by Sugnaux ‘934 fails to explicitly disclose characterised by having  a specific capacitance of greater than 100 Farads per gm.  

Sung ‘208 discloses characterised by having  a specific capacitance of greater than 100 Farads per gm ([0031] & [0057]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the activated carbon taught by Sung ‘208 as the activated carbon in the electrode of Mitchell ‘298 as modified by Sugnaux ‘934 to obtain a capacitor capable of storing a large charge.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell ‘298 and Sugnaux ‘934 as applied to claim 1 above, and further in view of Kokotov ‘877.
In regards to claim 13,
Mitchell ‘298 as modified by Sugnaux ‘934 fails to explicitly disclose characterised in that the electrodes are asymmetric and of differing thicknesses.  

Kokotov ‘877 discloses characterised in that the electrodes are asymmetric and of differing thicknesses ([0028]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Mitchell ‘298 as modified by Sugnaux ‘934 to be of different thickness thus being asymmetric as taught by Kokotov ‘877 to obtain a capacitor that can have increased cell voltage, increased capacitance and improved performance at high temperatures.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell ‘298 and Sugnaux ‘934 as applied to claim 1 above, and further in view of Mastro ‘037.
In regards to claim 14,
Mitchell ‘298 as modified by Sugnaux ‘934 fails to explicitly disclose characterised in that the electrodes are rendered asymmetric by use of a pseudocapacitive additive.  

Mastro ‘037 discloses characterised in that the electrodes are rendered asymmetric by use of a pseudocapacitive additive ([0047]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Mitchell ‘298 as modified by Sugnaux ‘934 to be asymmetric with the addition of a pseudocapacitive material as taught by Mastro ‘037 to obtain a capacitor with increased energy storage capabilities.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848